Title: From John Adams to Patrick Henry, 9 July 1778
From: Adams, John
To: Henry, Patrick


     
     Passy, 9 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:153–154. Adams stated that Lee had attended to Henry’s requests contained in a letter of 5 March (above). He wrote that the ratified Franco-American treaties had been received, approved the actions of the congress, reported the outbreak of war between France and Britain at sea, speculated on the prospect of a battle between the fleets of Estaing and Byron in American waters, questioned reports of the evacuation of Philadelphia, and commented on the reception of the Carlisle Commission and the attitude of the French toward the Commissioners and the American cause.
    